Citation Nr: 1728320	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Evaluation of degenerative disc disease (DDD) cervical spine, currently 30 percent disabling.


	 	REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for DDD cervical spine and assigned a 10 percent rating effective October 1, 2008.

In January 2012, the RO granted service connection for left upper extremity radiculopathy (nondominant) associated with degenerative disc disease cervical spine.  A noncompensable evaluation was assigned from November 14, 2011.

In March 2013, the RO granted a 30 percent rating for DDD of the cervical spine degenerative disc disease cervical spine effective October 1, 2008.  A temporary evaluation of 100 percent was assigned effective March 1, 2012 based on surgical or other treatment necessitating convalescence.  A 30 percent evaluation was again assigned from May 1, 2012. 

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The Veteran was assigned the maximum evaluation for cervical spine limitation of motion.  There is no evidence of ankylosis or prescribed bed rest.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for degenerative disc disease (DDD) cervical spine is not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Here, the Veteran is challenging the rating assigned following the grant of service connection for degenerative disc disease (DDD) cervical spine.   In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  Thus, VA's duty to notify has been satisfied with respect to these issues.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA records are on file.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the rating claim, a VA examination was performed in November 2011.  The Board finds that the VA examination was adequate to decide the issue because it was based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings when there has been a change in disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Disabilities of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

The Veteran's service-connected DDD cervical spine was rated under General Rating Formula for Diseases and Injuries of the Spine with a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  


Under the General Rating Formula, a 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. 

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a , DC 5243, Note (1).
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A VA examination dated November 2011, showed the Veteran had tenderness upon palpation to the left side of his neck.  Flexion was from zero to five degrees with
pain.  Extension was from zero to 10 degrees with pain.  Right and left lateral flexions were from zero to five degrees each.  Left rotation was from zero to 25 degrees.  Right rotation was from zero to 35 degrees.  There was no evidence of further loss of function, range of motion, fatigue, weakness, lack of endurance or incoordination due to painful joint motion resulting from sustained or repetitive use. X-rays showed evidence of moderate degenerative changes.  A diagnosis of severe degenerative disk disease at the C4-C7 level was given.

On March 1, 2012, the Veteran had surgery for his service connected cervical spine disability.

In a March 21, 2012 private examination, the Veteran explained that the pain to the upper extremities was completely gone.  He did have complaints of some mild neck pain.  The examiner reported that his range of motion was limited secondary to pain, motor strength was 5/5, sensation was grossly intact, and deep tendon reflexes were 2 bilaterally.

In March 2013, a temporary evaluation of 100 percent was assigned effective March 1, 2012, based on the surgical procedure or other treatment necessitating
convalescence.  A 30 percent evaluation was again assigned from May 1, 2012.  A 30 percent evaluation is granted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

The current evaluation contemplates no functional motion of the spine.  A higher evaluation of 40 percent is not warranted unless there is unfavorable ankylosis of the entire cervical spine.  The Veteran does not have ankylosis of the spine, therefore a higher evaluation is not warranted.  As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes there is no evidence that indicates that the Veteran has been prescribed bed rest by a physician.  As such, a higher disability rating higher is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected DDD cervical spine. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected DDD cervical spine.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected DDD cervical spine is not reasonably raised by a review of the record.  The ratings currently assigned for the Veteran's service-connected DDD cervical spine is supported by the medical evidence during the relevant time periods in this appeal.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to an rating in excess of 30 percent for degenerative disc disease (DDD) cervical spine is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


